CaSe: 3218-mj-00669-|\/|JN DOC #Z l Filed: 10/03/18 Page: l Of 36 PAGE|D #Z l

AO 106 (Rev 041']0) Application for a Search Warrant $~» _ ~

x ~ 7 le :"~‘?

UNITED STATES DISTRICT CoURI;. f»l" =`

form 2I

Southern District of Ohio l w_ h 7

]n the Matter of the Search of

(B)'iej'ly describe the property to be searched
or identify the person by name and address)

..»

.".‘§j§ il ~f;§ 'i"l'i'i `: ~
Case No.
information associated with the Facebook User ID
100025030299143 that is stored at premises controlled
by Facebook lnc.

APPLICATION FOR A SEARCH WARRANT

l, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (z'demij§) the person or describe the

r er b searc e and ive its location .'
p ee%i?a€ehmen g g )

located in the Nolthern District of Ca|ifornia , there is now concealed ndean the

person or describe the properly to be seized)!
See Attachment B

The basis for the Search under Fed. R. Crim. P. 41(0) is (c/zeck one or more):
l!{evidence of a crime;
Mcontraband, fruits of crime, or other items illegally possessed;
ij property designed for use, intended for use, or used in committing a crime;

ll a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of:

Code Section O_)j%nse Descrrption
18 U.S.C. 2339|3 Providing or Attempting to Provide Material Suppor't and Resources to a |`-'oreign

Terrorist Organization

The application is based on these facts:
See Attached Affidavlt

d Continued on the attached sheet

l'_"l Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

%:?/;77//'_`

' Mp”!:g§in ’s signature

 

__.:f ' .j ii .\. -
ndggw qugan,¢ ,Speelal Agent
r;"€-'-" P_m'rtted _iianieti(le' i'ifl§

    
    

Sworn to before me and signed in my presence

Date: \O(?>l[é

City and grate; Dayton, Ohio |Viichaeid. Newman,__U;S:'i;‘i\/la§istrate Judge
Prin'te_d=narne end title

Jtrdge’s signature

 

CaSe: 3218-mj-00669-|\/|JN DOC #Z l Filed: 10/03/18 Page: 2 Of 36 PAGE|D #Z 2

AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
I, P. Andrew Gragan, being duly sworn, depose and state the following:
INTRODUCTION

l. l am a Special Agent with the Federal Bureau of Investigation (“FBI”), United
States Department of Justice, Cincinnati Division. l have been employed as a Special Agent with
the FBI since l\/lay 20} 6. I have received training in national_security investigations and criminal
investigations and I have conducted investigations related to international terrorism, domestic
terrorism, white-collar crimes, drug trafficking public corruption, and violent crimes. As part of
these investigationsj l have participated in physical surveillance and records analysis, worked
with informants, conducted interviews, served court orders and subpoenas, and executed search
warrants

2. l make this affidavit in support of an application for a search warrant for
information associated with Facebook user ID 100025030299143 (“SUBJECT ACCOUNT”),
that is stored at premises owned, maintained, controlled, or operated by Facebook inc.
(“Facebook”), a social networking company headquartered in l\/Ienlo Parl.<, California_ The
information to be searched is described in the following paragraphs and in Attachrnent A. This
affidavit is made in support of an application for a search warrant under 18 U.S.C. §§ 2703(a),
2703(b)(l)(A) and 2703(0)(1)(A) to require Facebook to disclose to the government records and
other information in its possession, pertaining to the subscriber or customer associated with the
user iD.

3. Based on my training and experience, and the facts as set forth in this affidavit, l
submit there is probable cause to believe that violations of 18 U.S.C. § 2339B (providing and

attempting to provide material support and resources to a foreign-terrorist organization) have

CaSe: 3218-mj-OO669-|\/|JN DOC #Z l Filed: lO/O3/18 Page: 3 Of 36 PAGE|D #Z 3

been committed by NASER ALMADAO.]I (“ALMADAOJI”) and there is probable cause to
believe that evidence, fruits, and instrumentalities of these violations, as described more
particularly in Attachment B, are present within the information associated with the SUBJECT
ACCOUNT.

4. The facts in this affidavit come from my personal observations my training and
experience, and information obtained from other agents and witnessesl This affidavit is intended
to show merely that there is sufficient probable cause and does not set forth all of my knowledge
about this matter.

JURISDICT]ON

5. This court has jurisdiction to issue the requested warrant because it is “a court of
competentjurisdiction” as defined by 18 U.S.C. § 27'11. 18 U.S.C. §§ 27’03(21), (b)(l)(A) &
(c)(l)(A). Specifically, the Court is “a district court of the United States . . . that - has
jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).

PERTINENT FEDERAL STATUTES AND DESIGNATIONS

6. Titie 18, United States Code, Section 2339B, prohibits, in pertinent part, a person
from knowingly providing “material support or resources to a foreign terrorist organization,” or
attempting or conspiring to do the same

7. The tenn “material support or resources” means any property, tangible or
intangible, or service, including currency or monetary instruments or financial securities,
financial services, lodging, training, expert advice or assistance, safehouses, false documentation
or identification, communications equipment, facilities, weapons, lethal substances, explosives,
personnel . . ., and transportation, except medicine or religious materials.” 18 U.S.C. Section

2339A(b)(l) and Section 2339B(g)(4). Section 2339B(h) provides that “[n]o person may be

CaSe: 3218-mj-OO669-|\/|JN DOC #Z l Filed: lO/O3/18 Page: 4 Of 36 PAGE|D #' 4

prosecuted under this section in connection with the term ‘personnei’ unless that person has
knowingly provided, attempted to provide, or conspired to provide a foreign terrorist
organization with 1 or more individuals (who may be or include himself) to work under that
terrorist organization’s direction or control or to organize, manage, supervise, or otherwise direct
that operation of that organization individuals who act entirely independent of the foreign
terrorist organization to advance its goals or objectives shall not be considered to be working
under the foreign terrorist organization’s direction and control.”

8. On or about October 15, 2004, the United States Secretary of State designated al-
Qaeda in iraq (“AQI”), then known as J am ‘at al Tawid wa’ ai-Jahid, as a Foreign Terrorist
Organization (“FTO”) under Section 219 of the immigration and Nationality Act and as a
Specialiy Designated Giobal Terrorist entity under section i(b) of Executive order 13224.

9. On or about May 15, 2014, the Secretary of State amended the designation of AQI
as an FTO under Section 219 of the immigration and Nationality Act and as a Specialiy
Designated Global Terrorist entity under section l(b) of Executive Order 13224 to add the alias
islamic State of iraq and the Levant (‘°iSiL”) as its primary name The Secretary of State also
added the following aliases to the FTO listing: The islamic State of iraq and al-Sham (“iSlS”4
which is how the FTO will be referenced herein), The islamic State of iraq and Syria, ad-Dawla
al-islarniyya ft al-iraq wa-sh~Sham, Daesh, Dawia al lslamiya, and Al-Furquan Establishment for
Media Production. On September 21, 2015, the Secretary added the following aliases to the FTO

listing: islamic State, iSiL, and iSlS. To date, ISiS remains a designated FTO.

CaSe: 3218-mj-00669-|\/|JN DOC #Z l Filed: 10/03/18 Page: 5 Of 36 PAGE|D #Z 5

BACKGROUND INFORMATION
Definitions
10. The following definitions apply to this Affidavit, including all attachments to the
Affidavit:

a. “Internet Service Providers” or “lSPs” are commercial organizations
that provide individuals and businesses access to the lnternet. lSPs provide a range of functions
for their customers, including access to the internet, web hosting, e-mail, remote storage, and co-
location of computers and other communications equipment ISPs can offer various means by
Which to access the lnternet including telephone based dial-up, broadband based access via a
digital subscriber line (DS L) or cable television, dedicated circuits, or satellite based
subscription lSPs typically charge a fec based upon the type of connection and volume of data,
called bandwidth that the connection supports l\/]any iSPs assign each subscriber an account
name such as a user name or screen name, an e-mail address, and an e-mail mailbox, and the
subscriber typically creates a password for the account. By using a computer equipped with a
telephone or cable modem, the subscriber can establish communication with an iSP over a
telephone line or through a cable system, and can access the lnternet by using his or her account
name and password.

b. An “lnternet Protocol address”, also referred to as an “IP address”, is a
unique numeric address that computers or electronic devices use in order to communicate with
each other on a computer network utilizing the lnternet Protocol (iP) standard Every computer
or device connected to the lnternet is referenced by a unique iP address. An iP address can be
thought of as the equivalent to a street address or a phone number, just as each street address and

phone number uniquely identifies a building or telephone. lP addresses are composed of four

CaSe: 3218-mj-OO669-|\/|JN DOC #Z l Filed: lO/O3/18 Page: 6 Oi 36 PAGE|D #Z 6

sets of digits known as “octets,” ranging in value from 0-255, separated by decimal points. An
example of an iP address is 192.168.10.102. There are two types ofiP addresses; static and
dynamic. A static address is permanently assigned to a particular device and as a practical
matter never changes A dynamic address provided by an lnternet service provider to a client
computer is valid only for the duration of the session that the client computer is connected to the
lnternet (or other network).

c. “Website” consists of textual pages of information and associated graphic
images. The textual information is stored in a specific format known as i-iyper-Text Mark-up
Language (HTML) and is transmitted from web servers to various web clients via Hyper-Text
Transport Protocol (HTTP).

d. “Uniform Resource Locator” or “Universal Resource Locator” or
“URL” is the unique address for a file that is accessible on the internet. For example, a common
way to get to a website is to enter the URL of the website’s home page file in the Web browser’s
address line. Additionaily, any file within that website can be specified with a URL. The UR_L
contains the name of the protocol to be used to access the file resource, a domain name that
identifies a specific computer on the internet, and a pathname, a hierarchicai description that
specifies the location of a file in that computer.

BACKGROUND OF INVESTIGATION AND PROBABLE CAUSE
i l. According to immigration and Customs Enforcement, NASER ALMADAOJI
(ALMADAOJI) is a iQ-year-old individual who was born in iraq and is a naturalized U.S.

citizen ALMADAOJI resides in Beavercreek, Ohio, within the Southern District of Ohio.

CaSe: 3218-mj-OO669-|\/|JN DOC #Z l Filed: lO/O3/18 Page: 7 Oi 36 PAGE|D #Z 7

FOREIGN TRAVEL AND CBP iNTERVlEW

l2.

Between approximately February 16, 2018, and February 24, 2018,

ALMADAOJI traveled outside of the United States to the countries of Egypt and Jordan.

13.

On or about February 24, 2018, United States Customs and Border Protection

(“CBP”) interviewed ALMADAOJI upon his re~entry into the United States. ALMADAO.]]

made the following statements during the interview, among others;

21.

ALMADAOJI claimed to have traveled by himself and that he traveled to Jordan
and Egypt.

ALMADAOJI stated that, when in Jordari, he traveled to irbid, Amman, and to
the israeli border to “see the land that was taken from Jordan.” ALl\/IADAOJI
claimed he chose to go to iordan and Cairo, Egypt, because they looked “nice,”
but he would not elaborate

ALMADAOJI advised CBP that he had only two friends, and he only talks to
two people outside of work, but they are not “religious enough” for him.
ALMADAOJI advised CBP that he told his family he was going overseas, but he
did not tell them when he was coming back to the United States.

ALMADAOJI stated he returned to the United States after a taxi driver took off
with his backpack and $3000. He claimed that he reported the incident to the U.S.
Ernbassy.

ALMADAOJI advised CBP that at one time he was interested in joining the
l\/iarine Corps, but he lost interest because he “became reiigious” and had
“different political views.” ALMADAOJI claimed that he had been searching for
the “purpose of life” and started focusing on religion ALMADAOJI had come to
the conclusion that his purpose was to serve Allah by any means possible.

ALMADAO.]I referenced U.S. airstrikes that killed i\/luslims and stated the
United States needed to leave the l\/Iiddle East. ALMADAOJI stated he thought
about joining the Peshmergan military forces in northern iraq, but he decided
against it. He stated the Peshmergan forces were the “real forces in iraq to stop
iSiS, not U.S.”

ALMADA()JI, when asked about his views on iSiS, stated iSiS was “bad for
killing other l\/Iuslims,” but that most i\/Iuslims killed by iSiS were “Shiites.”
ALMADAOJl stated he is “Sunni” so “Shiites were their natural adversaries.”
When asked why he felt like that, he answered “they didn’t follow true islam” and
stated iraq was a mess right now and the iraqi government was corrupt and a joke,

6

Case: 3:18- `- `
mj 00669-l\/|.JN Doc #: 1 Fl|eo|: 10/03/18 Page: 8 of 36 PAGE|D #' 8

and that the people of iraq were no freer now than they were before lSiS invaded
iraq.

14. During the interview, CBP observed approximately four shemagh-style head
wraps in ALMADAOJI’s bag. When CBP asked about the shemaghs, ALMADAO.]l responded
he liked the way they looked on “fighters.” i-ie was asked if he had seen any fighters while he
was in Egypt or Jordan. ALMADAOJI stated, “no not really,” but that he sees fighters wearing
shemaghs online ali the time.

SUBJECT FACEBOOK ACCOUNT

15. During the February 24, 201 S, interview, ALMADAOJI provided CBP with his
email address-nasermunshidl6@grnail.com. ALMADAOJI also provided (937) 969-0509 as
his telephone number.

16. On or about l\/lay 10, 2018, Google LLC provided a response to a subpoena
served on or about May 10, 2018, for nasermunshidi 6@gmaii.com. in the response, Google
LLC provided subscriber information for nasermunshidlG@gmail.corn, including the name °‘Abu
Ahmad',” phone number (937) 969-0509 as the SMS number associated with the account', and
recovery email address of abubadraliraqi@gmail.com. The phone number related to
nasermunshidl6@gmaii.com is the same phone number provided by ALMADAOJI to CBP.
The iP address information provided by Google shows that an individual logged into
naserinunshidl6@gmail.com from iP addresses resolving to locations in Amman, iordan', Cairo,
Egypt; and Giza, Egypt, between approximately February 16, 2018, and February 22, 201 S~the
time when ALMADAOJ] traveled overseas to Jordan and Egypt.

17. On or about June 4, 2018, Google LLC provided a response to a subpoena served
on or about May 14, 201 S, for abubadraiiraqi@gmaii.com. in the response, Googie LLC

provided subscriber information for abubadraliraqi@gmaii.com, including the name “Abu

7

CaSe: 3218-mj-OO669-|\/|JN DOC #Z l Filed: lO/O3/18 Page: 9 Oi 36 PAGE|D #Z 9

l\/iuhammad al iraqi,” as well as iP address and log-in information The iP address information
provided by Google shows that abubadraliraqi@gmaii.com was logged into from iP addresses
resolving to locations in Amrnan, Jordan; Cairo, Egypt; and Giza, Egypt, between approximately
February 16, 2018, and February 22, 201 S_the time when ALMADAOJI traveled overseas to
iordan and Egypt.

18. On or about June 18, 2018, PayPai identified four accounts under the name
ALMADAOJI. Three of those accounts listed (937') 969-0509 as the contact numbergthat is,
the same number ALMADAOJI identified as his contact number when talking with CBP and
the same number associated with entail accounts purportedly relating to ALMA`DAOJI. PayPal
also identified the same address as that listed for ALMADAOJ] in the records of the Ohio
Bureau of i\/lotor Vehicles (“BMV”).

l9. On or about July 3, 2018, Facebook provided a response to a subpoena served on
or about June 21, 2018, which sought account information associated with the einail address
abubadraliraqi@gmail.com. in the response, Facebook provided subscriber information for an
account associated with abubadraliraqi@gmail.com, including the name “Abu l\/iuhammad,” the
user identity (UlD) 100025030299143 (SUBJECT ACCOUNT), and a registration iP address of
75.186.47.208. The name “‘Abu l\/iuhammad” associated with the SUBJECT ACCOUNT is
similar to the name “Abu l\/iuhammad al iraqi” associated with the abubadraliraqi@gmail.com
email address. The Facebook subpoena information indicated the SUBJECT ACCOUNT was
registered on l\/larch 21, 2018.

20. On or about July 9, 2018, a preservation request was submitted to Facebook,
which is set to expire on or about December 6, 2018, and which requested that Facebook

preserve information related to the SUBJECT ACCOUNT.

Case: 3:18- `- - `
mj 00669 I\/|.JN Doc #: 1 Fl|eo|: 10/03/18 Page: 10 of 36 PAGE|D #' 10

21. On or about July 26, 2018, Charter Communications, lnc. provided response to a
subpoena served on or about July 1 l, 2018, which sought information related to
ALMADAOJl’s name, as well as ALMADAOJI’s address on l\l. Fairfield Road, in
Beavercreek, Ohio. in the response, Charter Communications, inc. provided subscriber and
account information related to the address The information provided shows that a Charter
Communications, inc. account is subscribed to an individual believed to be ALMADAOJl’s
father at the N. Fairfield Road address. The records show that the iP address 75.186.47.208 is
associated with the account. This is the same ii’ address used to register the SUBJECT
ACCOUNT, as discussed above in paragraph 19, above.

22. On or about July 27, 2018, Facebook provided a response to a court order under
18 U.S.C. § 2703(d), served on or about July 12, 2018, which sought information related to the
SUBJECT ACCOUNT. in the response, Facebook provided subscriber information for the
SUBJECT ACCOUNT, which corresponded to the information received from the subpoena
discussed in paragraph 19, above. The information was similar to that provided by the
aforementioned subpoena that was responded to on or about July 3, 201 S. Also included in the
information was an additional registered email account of thevaderBO@gmail.com, and
information include date, time, and author, related to messages (without content) between the
user of the SUBJECT ACCOUNT and another Facebook uscr. Subscriber information received
from Google LLC regarding the email address thevader}O@gmail.com indicated a subscriber
name of “Fabiano Trappo.” Open source information shows that iP addresses used to log into the

thevaderBO@gmail.corn resolve to italy.l

1 it should be noted that on or about iuly 2'!, 2018, Sony interactive Entertainment LLC
responded to a subpoena that requested information for a Sony l\/lodel 1384 with serial number of
MB325342632. information provided shows that the following email addresses, among others,

9

CaSe: 3218-mj-OO669-|\/|.]N DOC #Z l Filed: lO/O3/18 Page: 11 Oi 36 PAGE|D #Z 11

MESSAG[NG APPLICAT]ON COMMUNICATIONS

23. Open-source research revealed that ALMADAOJI’s phone number, (937) 969-
0509, was registered to a publically-available encrypted messaging application with a specific
and unique user-identity number. The unique user-identity number was associated with the
username @Abul\/iuhammadi 6, with a display name (in Arabic) of “Abu Muhammad al-iraqi.”
“Abu l\/iuhammad al iraqi” is the same general name connected to abubadraliraqi@gmail.com, as
discussed in paragraph li' above.

24. Based on reporting from a confidential human source (“Ci-iS”`), the user name
@Abul\/iuhammad16 was changed to @Abul\/iuhamrnadl9 in or around July 201 S. The unique
user-identity number for @Abul\/luhammadl 9 was confirmed to be the same unique number as
that specified for @Abui\/iuhammadl 6.

25. Between on or about August 5, 2018, and on or about August 19, 2018, an
individual using the encrypted messaging account @Abul\/luhammadl9, believed to be
ALMADAOJI, based on the above information, exchanged messages with an undercover
employee (“UCE”). The UCE and the individual communicating through the username
@Abul\/luhammadl9 discussed using encrypted messaging applications and other social-media

platforms. When the individual was asked by the UCE if the individual knew of other trusted and

 

have been used as sign-in iDs for the Sony Modei PS4 with serial number MB325342632:
nasermunshidl6@gmail.com, abubadraliraqi@gmail.com, and thevaderBO@gmail.com.
information obtained from PayPal shows that the Sony l\/lodel 1384 with serial number of
MB325342632 was purchased on l\/iarch 10, 201 S, using a PayPal account registered to the
nasermunshidl G@gmail.com email address, and was shipped to “Naser Almadaoji” at his
address on N. F airfield Road in Beavercreek, Ohio.

10

CaSe: 3218-mj-OO669-|\/|.]N DOC #Z l Filed: lO/O3/18 Page: 12 Oi 36 PAGE|D #Z 12

secured sites to read “dawla news,” the individual replied that he/she was not aware of sites
besides “nashir news.”2

26. On August 19, 2018, in a group chat room, the UCE and the individual using the
@Abui\/luhammadl9, along with two other users, exchanged messages regarding the use of
thermal imaging on borders and possible ways to avoid detection from thermal»imaging devices.
in a one-on-one chat the same day, the individual offered to help the UCE after the UCE
explained that he/she was attempting to help a friend cross the border out of Sham3 and into
Turkey. The UCE explained that his/her friend lacks monetary resources The individual using
the account associated with ALMADAOJI offered to ask around, noting that Sham is a
“difficult place and contacts are weak at the moment.” The individual also cautioned that
“ieaving sham to go back home is seen as treason in most cases and I don’t know how the
brothers are gonna take it if i tell them that.”

27. On or about August 15, 201 S, the individual using the encrypted messaging
account @Abul\/luhammadl 9 communicated in English with an FBi confidential human source
who was posing as a France-based contact (hereinafter referred to as Contact #1). During the
conversation, the individual informed Contact #1 that he was from iraq and previously lived in
Southern iraq “with majority shia pigs” before leaving in 2006. The individual stated that the

Shia were “everywhere, they’re kicking Ahul al Sunnah from their homes in North Baghdad,

 

2 Based on my training and experience, and information from other agents, i know the
term “dawla” (or “dawlah”) refers to the islamic State. i also know that the Nashir News
Agency is a propaganda outlet for iSlS.

3 Based on my training and experience, and information from other agents, i know that
“Sham” refers to the Levant, a geographic area comprised of Syria, Lebanon, Palestine, and
Jordan. i also know that it is commonly used as short-hand to refer to the portions of Syria where
iSiS is known to operate.

ll

CaSe: 3218-mj-OO669-|\/|.]N DOC #Z 1 Filed: 10/O3/18 Page: 13 Oi 36 PAGE|D #' 13

Diyala, Salah al Din and other places so they take their homes and spread their filth all over
iraq.” in response to a video that Contact #l posted during the conversation, which depicted
iSiS combat operations in Syria, the individual stated “‘Alhamdulallah.”

28. On August 16, 20137 the individual using the @Abul\/luhammadl9 account
informed Contact #l that he recently finished high school, was looking for a job, and was not
interested in attending university since he was “not planning to stay in this land much longer.”
Contact #1 asked the individual if he was referring to a path for hijra4 and the individual
responded, “Yes, akhi but l make dua and take every heed there is and Allah Subhanahu wa
Ta’ala will find a way for His sincere servants.” Contact #l offered to put the individual in
contact with, who the individual believed to be, a British brother in iraq who “has helped an old
friend of me get to khurassan.”5 in response, the individual stated “anything you have is great.”

29. On August 16, 2018, the individual using the encrypted messaging account
@AbuMuhammadl9, believed to be ALMADAOJI, engaged in conversation with the same FBI
confidential human source (that is, the source serving as Contact #l), but the source was now
posing as a totally separate person,that being the iraq-based British contact referenced above in
paragraph 27 (hereinafter referred to as Contact #2). During the conversation, the individual
using the encrypted messaging application told Contact #2 that he recently met Contact #l on the
messaging application and discussed hijra. At Contact #2`5 suggestion Contact #2 and the
individual believed to be ALi\/IADA()JI moved the conversation to a secret chat. During the
______________-

4 Based on my training and experience, and information from other agents, i know that
“i-iijra” or ‘“i-iijrah” is a term that originally referred to Muhammad’s movement from i\/lecca to
Medina. i also know that the term “hijrah” more recently has been used to refer to traveling
from the West to iSiS territory

5 Based on my training and experience, and information from other agents, i know that

“khurassan” is a term used to refer to iSiS affiliates in Afghanistan.
i2

CaSe: 3218-mj-OO669-|\/|.]N DOC #Z 1 Filed: 10/O3/18 Page: 14 Of 36 PAGE|D #Z 14

secret chat, the individual believed to be ALi\/IADAO.II told Contact #2 that he was not yet
ready for hijra, but he was trying to assist a brother in Egypt who was being forced into the
Egyptian military in approximately one month. The individual believed to be ALMADAO.]I
stated °‘l know wilayat Sinai6 is not possible at the moment” and inquired “is there a way to
Libya or anywhere near egypt.”

30 When Contact #2 inquired why the individual believed to be ALMADAOJI was
not yet ready for hijra, the individual stated “Right now my problem is money.” The individual
believed to be ALMADAOJI also told Contact #2 that he was currently in the United States and
that he keeps “a low profile.” The individual believed to be ALl\/[ADAOJI stated: “i want sham
but that’s not possible currently but maybe a few months from now when i’m ready.” When
asked by Contact #2 who he supported, or who he was trying to join, the individual believed to
be ALMADAOJI demonstrated operational security by refusing to say exactly who he intended
to support when traveling overseas Rather, the individual stated, ‘“Lol who goes by wilayat” and
“i just don’t like to formally say it just in case the authorities here get their hands on these
conversations.” When Contact #2 told him that Contact #2 has “spoken to brothers who think
i’rn AQ” (referring to Al-Qaeda), the individual believed to be ALl\/IADAOJI responded “Loi
no not those guys.” Contact #2 asked the individual believed to be ALMADAOJI why he

wanted to make hijra and suggested that “[m]any brothers will say that you are in the best place

 

6 Based on my training and experience, and information from other agents, l know that
“Wilayat” translates to “State.” in context, ALMADAOJI’s use of the phrase “Wilayat Sinai”
refers to iSlS affiliates located in the Sinai Peninsula. The Department of States lists “Wilyat
Sinai” as an “aka” of Ansar Bayt al-l\/iaqdis (“ABM”), or iSiL Sinai Province (“iSiL-SP”).

ABi\/l was designated as a Foreign Terrorist Organization originally on April 9, 2014. According
to the Department of State, in November 2014, ABM officially declared allegiance to iSiL. in
September 2015, the Department of State amended ABi\/i’s designation to add the primary name
iSiL Sinai Province.

13

CaSe: 3218-mj-OO669-|\/|.]N DOC #Z 1 Filed: 10/O3/18 Page: 15 Of 36 PAGE|D #Z 15

for jihad.” The individual responded by saying “i don’t like where this is going . . . we’li stick to
hijrah for now.” After Contact #2 stated “i am not trying to push you towards anything i have no
way of helping you with something in your own country,” the individual believed to be
ALMADAOJl stated: “i know this akhi but once there us [sic] hijra then there Will jihad in the
land of hijra. 1 don’t like to keep traces back to me that’s why i’m not saying somethings by
name just incase i end up messaging the wrong person without knowing.”

31. Between approximately August 18, 2018, and approximately August 20, 2018, the
individual believed to be ALl\/IADAOJI continued to message with Contact #2. During
conversation on August 19, 2018, Contact #2 offered to connect the individual believed to be
ALMADAOJI with “American brothers who have gone back” and who “often help brothers
out.” The individual responded_, “That’ll be great akhi ask around and let me know” and “Teli
them north east us.” When the individual believed to be ALMADA()JI inquired “why did they
go back exactly,” Contact #2 stated “Can’t say...your only allowed to leave if the emir has
something for you to do. i_,et’s say that they have projects wherever they are.” The individual
believed to be ALMADAOJI responded, “Oh i see. i didn’t mean to ask it that way.” Contact
#2 stated, “if any of these brothers do get in contact do not mention dawla. What they are doing
has a lot of risk.” The individual believed to be ALMADAOJI stated: “No akhi i arn well aware
of what’s going on, that’s why i’m not mentioning anything by name here.”

32. On or about August 20, 201 S, the individual believed to be ALMADA()JI
discussed his Egyptian associate that was slated to be drafted into the Egyptian military in
approximately two months. Contact #2 asked the individual believed to be ALMADAOJI how
the Egyptian was and how much he trusted the Egyptian. The individual believed to be

ALl\/[ADAOJI responded, “Alhamdulillah he’s well” and “1 trust him very well.” The

14

Case: 3:18- `- - `
mj 00669 I\/|.JN Doc #: 1 Fl|eo|: 10/03/18 Page: 16 of 36 PAGE|D #' 16

individual went on to say, “Yea l been to egypt once and met him. l don’t wanna say here why i
was in egypt but him and l planned something and it didn’t work at [sic] well.” Contact # 2
inquired, “Ahh how you know wilaya Sinai is hard to reach‘?” The individual believed to be
ALMADAOJI replied “Yea unfortunately 1 had to learn the hard way despite the fact 1 was
talking to a brother and he told me that himself.” When asked by Contact #2 if the brother had
tricked him, the individual believed to be ALMADAOJI stated, “i\lo akhi the brother warned me
it was difficult to reach Sinai, i don’t know if he was in the lands of Dawlah or just a munasir but
no i didn’t end up in prison either.” The individual also stated that no one knows that he was in
Egypt, but his family knows he was in Jordan since he was attempting to reach “dar'a”7 a second
time.

33. The individual believed to be ALMADAOJI offered to put Contact #2’5
associates in touch with the Egyptian. Contact #2 asked if the Egyptian was on the encrypted
messaging application The individual believed to be ALMADAOJI responded, “No Facebook.”
lie then stated he did not know why the Egyptian was not on the encrypted messaging
application and said, “l told him to come to [encrypted messaging application1 but he rather stick
to Facebook.”

34. Contact #2 asked for the thoughts of the individual believed to be ALMADAOJI
on °‘assisting with some projects in your own country.” After Contact #2 clarified that he/ she
was talking about the United States, the individual believed to be ALMADAOJl stated it was a
“big ask,” and asked Contact #2 to “shed a little light on the type of projects.” Contact #2
replied: “lt is a big ask, you are not the kind of brother we would ask to take a knife to the street

______d_,_______--_

f Dar’a, also known as Daraa, is a city in southern Syria, located approximately 18 miles
east of lrbid, Jordan.

15

CaSe: 3218-mj-OO669-|\/|.]N DOC #Z 1 Filed: 10/O3/18 Page: 17 Of 36 PAGE|D #Z 17

if you know what i mean There are more important projects there that require intelligent
brothers who are determined i ask only if you would be willing or interested to contribute if
hijra is not possible.” The individual believed to be ALMADAO.II replied: “Of course i’m
always willing.”

35. On or about August 22, 201 S, the individual believed to be ALMADAOJI
continued to communicate in English with Contact #2. The individual turned the conversation
toward the topic of United States politics and asked if Contact #2 stayed updated on the subject
Contact #2 told the individual, “i told some of the brothers here about you, they were very
impressed and want you to send a bayyah,g two of our local leaders agreed to send you a video to
[sic].” The individual believed to be ALMADAOJI stated: “in shaa Allah we will then proceed
forward with it” and then stated: “But since our talk about projects in the west l did a lot of
thinking and i imagined a scenario of the collapse of the US as a nation. They have a lot of weak
spots 2 really weak spots that would ignite the deadliest civil war on earth if the right spots are
poked.” The individual believed to be ALMADAO.]I stated the weak spots were ‘°raciai issues”
and “militias.” Wlien Contact #2 asked if he was talking about starting a race war to destabilize
the U.S., the individual believed to be ALMADAO.II replied, “Now let’s talk theory and
scenario” and proposed the following scenario:

Suy Sorneone wantedr to convince the nu'litius to start o war with the government

They would need1 proof that the government is planning to enrl the militu

movement which is rt US citizen right by the constitution They could clo that

behind doors Such ns u.s‘sossinotlng militia leaders end then hlunu'ng it on the

government Or hocking into their rlevices, filling it with child sexual abuse

videos, then tipping thejhi abel [sicl the militia lenders get thrown behind her
with utleast 20 years

 

8 Based on my training and experience, and information from other agents, i know that
bayyah, bayyat, and bayat, are Arabic terms that mean pledge, or oath, of allegiance to a leader

16

CaSe: 3218-mj-00669-|\/|.]N DOC #Z 1 Filed: 10/03/18 Page: 18 Of 36 PAGE|D #' 18

36. The individual believed to be ALl\/IADAO.]I then stated that “federal buildings”
were “more sensitive for the militias to hit than police stations and military bases.” The
individual stated, “With a coordinated attack such as car bombings parked next to fed buildings
with all the previous build we talked about And there you have the US on its knees.” The
individual believed to be ALMADAOJI stated, “lt rnay take a long time to pull something off
but it’s long term. This will divide the nation as a whole, including government, military and
law entorcement.” The individual told Contact #2, “It` you were to mention this to anyone keep
it close guarded circle.”

37. On or about August 24, 20l 8, the individual believed to be ALMADAOJI also
stated to Contact #2: “After thinking about it for sometime, these projects need secrecy, and lots
of it. So there can’t be any physical evidence that leads it back to the l.S.”

38. On August 24, 2018, the FBl confidential source sent a video to the individual
believed to be ALMADAOJI on the encrypted messaging application Prior to sending the
video, Contact #2 told the individual that “these two brothers have very important positions with
us and there [sic] identity and voices must be protected and not shared.” The individual
believed to be ALMADAOJI then asked Contact #2, °‘So you told them about the whole plan or
part ot` it‘?”

39. ln the video, Contact #2 and another individual are representing themselves as
lraqipbased ISIS members The individuals are wearing shemaghs and, what appears to be, both
a rifle and knife are visible. ln the video, the following, among other things, was stated in
Arabi09 to the individual believed to be ALMADAOJI;

_____________-

9 Any summaries oi, or quotes trom, Arabic communications referenced herein are based
on preliminary translations

l'l

CaSe: 3218-mj-OO669-|\/|.]N DOC #Z 1 Filed: 10/O3/18 Page: 19 Oi 36 PAGE|D #Z 19

l arn your hrother_froin the State oflslani, Wilayah lraq, Abti Aa'hal al Tilcreeti,

with me here Al)a Oniar al Faransi who will accept your pledge l)ayyah to emir

alrnoiiineneen.10
In response to receiving the video, the individual believed to be ALMADAOJI Stated: “A video
has never made me smile with sincerity in a while. Give them glad tidings of bay’a tomorrow in
shaa Allah.” The individual believed to be ALMADAOJI then asked Contact #2 to “destroy
[sic] the chat now. The one with the video” and suggested that Contact #2 “might wanna delete
the video from your side.”

40. On August 25, 2018, the individual believed to be ALMADAOJ[ communicated
with Contact #2, stating “Although l did not get the project done. ln shaa Allah expect a video
coming soon today.” The individual confirmed with Contact #2 whether he should send the
video by way of the encrypted messaging application, stating “Let me know as soon as possible
akhi, l’m about to go shoot the video soon.” Contact #2 confirmed that the messaging
application was “fine for the video.” The individual believed to be ALM ADAO.II then told
Contact #2 that it would be tomorrow before he would send the video.

4l. On or about August 26, 20l 8, the individual believed to be ALMADAOJI told
Contact #2 that “Earlier when l tried to go do the video, l felt a sudden need for sleep, l had to force
myself up to pray dhur and then went to sleep immediately after. There will be a spiritual struggle to get
through with this akhi, l hope you understand if l take a little bit too long to get the video.” Contact #2
replied: “Ok brother send when you can, today or tomorrow will be fine. Fighting here is starting to pick
up so l want to make sure we get you in contact with the brothers soon that is my only concem. I\/lay

Allah guide and facilitate you akhy.” Later that day, the individual forwarded a video to Contact #2 via

 

10 Emir almoumeneen translates to “Caliph of the Faithful” and, based on training and
experience, and information from other agents, l know to be a title that refers to Abu Bakr al-
Baghdadi, the self-proclaimed claimed leader of lSlS.

18

CaSe: 3218-mj-00669-|\/|.]N DOC #Z 1 Filed: 10/03/18 Page: 20 Oi 36 PAGE|D #Z 20

a separate secret chat session on the messaging application ln the video, a person believed to be
ALlVlADAOJl is wearing a scarf that is wrapped in a manner that covers the person’s head and lower
face. Under the scarf, a black “beanie” style cap can be seen on the person’s head. The person
states the following in Arabic:

Praise he to God and peace and prayers be upon His inessenger. l pledge allegiance

to Sheilth Ahu Balo' al-Baghdadi, the Caliph ofthefaithhil, to obey his conirnand in

all situations in di)_'hculty and in prosperity, and not to dispute orders until l see a
common dishelief`ofwhich l have a proof front God. God is the witness to whatl arn

saying

42. During surveillance conducted between on or about l\/lay l4, 2018, and on or about
September 7, 2018, FBI surveillance observed, on several occasions, ALMADAOJI wearing a
black knit or “beanie” style cap consistent with the cap worn by the person depicted in the video.

43. On or about August 27, 2018, the individual believed to be ALMADAOJI told
Contact #2 via the encrypted messaging application that he would not be able to travel to meet
brothers currently in the United States and hoped they could pick him up. The individual told
Contact #2 that the individual was located in Ohio.

44. Based on my training and experience, l am aware that individuals involved in
attempting to provide, or providing, material support and resources to foreign-terrorist
organizations often communicate with others involved in similar conduct via e-mail, social-
media accounts such as Facebook, and online chat programs l also know based on my training
and experience that individuals associated with such activities use Facebook and other social
media to watch videos and images relating to lSlS and other foreign-terrorist organizations
Those individuals obtain and share such videos and images with each other via a variety of
means, including email, social-media accounts, and online-chat programsl Based on my training

and experience, l know that individuals involved in material~support offenses often use multiple

19

Ca 2 ' - '- '
Se 3.18 mj 00669-|\/|.]N DOC #Z 1 Fl|ed: 10/03/18 Page: 21 Of 36 PAGE|D #' 21

accounts, aliases, and means to communicate These multiple accounts or aliases are used as a
means to avoid detection from law enforcement
45. Based on my training and experience, l know that:

a. Facebook owns and operates a free-access social networking website of
the same name that can be accessed at http:llwww.facebook.com. Facebook allows its users to
establish accounts with Facebook, and users can then use their accounts to share written news,
photographs, videos, and other information with other Facebook users, and sometimes with the
general public.

b. Facebook asks users to provide basic contact and personal identifying
information to Facebook, either during the registration process or thereafter This information
may include the user’s full name, birth date, gender, contact e-mail addresses, Facebook
passwords, physical address (including city, state, and zip code), telephone numbers, screen
names, websites, and other personal identifiers. Facebook also assigns a user identification
number to each account

c. Facebook users may join one or more groups or networks to connect and
interact with other users who are members of the same group or network Facebook assigns a
group identification number to each group. A Facebook user can also connect directly with
individual Facebook users by sending each user a “Friend Request.” lf the recipient of a “Friend
Request” accepts the request, then the two users will become “Friends” for purposes of Facebook
and can exchange communications or view information about each other. Each Facebook user’s
account includes a list of that user’s “Friends” and a “News Feed,” which highlights information

about the user’s “Friends,” such as profile changes, upcoming events, and birthdays.

20

CaSe: 3218-mj-00669-|\/|.]N DOC #Z 1 Filed: 10/03/18 Page: 22 Of 36 PAGE|D #' 22

d. Facebook users can select different levels of privacy for the
communications and information associated with their Ir`acebook accounts By adjusting these
privacy settings a Facebook user can make information available only to himself or herself, to
particular Facebook users or to anyone with access to the lnternet, including people who are not
Facebook users A Facebook user can also create “lists” of Facebook friends to facilitate the
application of these privacy settings Facebook accounts also include other account settings that
users can adjust to control, for example, the types of notifications they receive from Facebook.

e. Facebook users can create profiles that include photographs lists of
personal interests and other information Facebook users can also post “status” updates about
their whereabouts and actions as well as links to videos photographs articles and other items
available elsewhere on the lnternet. .Facebook users can also post information about upcoming
“events” such as social occasions by listing the event’s time, location host, and guest list. In
addition, Facebook users can “check in” to particular locations or add their geographic locations
to their Facebook posts thereby revealing their geographic locations at particular dates and
times A particular user’s profile page also includes a “Wall,” which is a space where the user
and his or her “Friends” can post messages attachments and links that will typically be visible
to anyone who can view the user’s profile

f. Facebook allows users to upload photos and videos which may include
any inetadata such as location that the user transmitted when slhe uploaded the photo or video. lt
also provides users the ability to “tag” (i.e., label) other Facebook users in a photo or video.
When a user is tagged in a photo or video, he or she receives a notification of the tag and a link

to see the photo or video. For Facebook’s purposes the photos and videos associated with a

2l

CaSe: 3218-mj-00669-|\/|.]N DOC #Z 1 Filed: 10/03/18 Page: 23 Of 36 PAGE|D #' 23

user’s account will include all photos and videos uploaded by that user that have not been
deleted, as well as all photos and videos uploaded by any user that have that user tagged in them.

g. Facebook users can exchange private messages on Facebook with other
users Those messages are stored by Facebook unless deleted by the user. Facebook users can
also post comments on the Facebook profiles of other users or on their own profiles; such
comments are typically associated with a specific posting or item on the profile. In addition,
Facebook has a chat feature that allows users to send and receive instant messages through
Facel)ook l\/lessenger. These chat communications are stored in the chat history for the account
Facebook also has Video and Voice Calling features and although Facebook does not record the
calls themselves it does keep records of the date of each call.

h. lf a Facebook user does not want to interact with another user on
Facebook, the first user can “block” the second user from seeing his or her accountl

i. Facebook has a “like” feature that allows users to give positive feedback
or connect to particular pages Facebook users can “‘like” Facebook posts or updates as well as
webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can also
become “fans” of particular Facebook pages

j. Facebook has a search function that enables its users to search Facebook
for keywords usernames or pages among other things

k. Each Facebook account has an activity log, which is a list of the user’s
posts and other Facebook activities from the inception of the account to the present The activity
log includes stories and photos that the user has been tagged in, as well as connections made

through the account, such as “liking” a Facebook page or adding someone as a friend. The

22

Case: 3:1 - `- - `
8 mj 00669 I\/|.JN Doc #: 1 Fl|ec|: 10/03/18 Page: 24 ot 36 PAGE|D #' 24

activity log is visible to the user but cannot be viewed by people who visit the user’s Facebook
page.

l. Facebook also has a l\/larketplace feature, which allows users to post free
classified ads Users can post items for sale, housing, jobs and other items on the Marketplace_

m. ln addition to the applications described above, Facebook also provides its
users with access to thousands of other applications (“apps”) on the Facebook platform When a
Facebook user accesses or uses one of these applications an update about that the user’s access
or use of that application may appear on the user’s profile page.

n Facebook also retains lnternet Protocol (“IP”) logs for a given user ID or
lP address These logs may contain information about the actions taken by the user lD or lP
address on Facebook, including information about the type of action, the date and time of the
action, and the user lD and lP address associated with the action For example, if a user views a
Facebook profile, that user’s IP log would reflect the fact that the user viewed the profile, and
would show when and from what lP address the user did so.

o. Social networking providers like Facebook typically retain additional
information about their users’ accounts such as information about the length of service
(including start date), the types of service utilized, and the means and source of any payments
associated with the service (including any credit card or bank account number). in some cases
Facebook users may communicate directly with Facebook about issues relating to their accounts
such as technical problems billing inquiries or complaints from other users Social networkin g
providers like Facebook typically retain records about such communications including records
of contacts between the user and the provider’s support services as well as records of any

actions taken by the provider or user as a result of the communications

23

CaSe: 3218-mj-00669-|\/|.]N DOC #Z 1 Filed: 10/03/18 Page: 25 Of 36 PAGE|D #Z 25

46. As explained herein, information stored in connection with a Facebool< account
may provide crucial evidence of the “who, what, why, when, where, and how” of the criminal
conduct under investigation thus enabling the United States to establish and prove each element
or alternatively, to exclude the innocent from further suspicion In my training and experience, a
Facebook user’s lP log, stored electronic communications and other data retained by Facebook7
can indicate who has used or controlled the Facebook account This “user attribution” evidence
is analogous to the search for “indicia of occupancy” while executing a search warrant at a
residence For example, profile contact information private messaging logs status updates and
tagged photos (and the data associated with the foregoing, such as date and time) may be
evidence of who used or controlled the Facebook account at a relevant time. Further, Facebook
account activity can show how and when the account was accessed or used. For example, as
described herein, Facebook logs the lnternet Protocol (IP) addresses from which users access
their accounts along with the time and date. By determining the physical location associated
with the logged lP addresses investigators can understand the chronological and geographic
context of the account access and use relating to the crime under investigation Such information
allows investigators to understand the geographic and chronological context of Facebook access
use, and events relating to the crime under investigation Additionally, Facebook builds geo-
location into some of its services Geo-location allows for example, users to “tag” their location
in posts and Face‘oook “friends” to locate each other. This geographic and ti_meline information
may tend to either inculpate or exculpate the Facebook account owner. Last, Facebook account
activity may provide relevant insight into the Facebook account owner’s state of mind as it
relates to the offense under investigation For example, information on the Facebook account

may indicate the owner’s motive and intent to commit a crime (e.g., information indicating a

24

CaSe: 3218-mj-00669-|\/|.]N DOC #Z 1 Filed: 10/03/18 Page: 26 Of 36 PAGE|D #Z 26

plan to commit a crime), or consciousness of guilt (e.g., deleting account information in an effort
to conceal evidence from law enforcement).

47. Therefore, the computers of Facebook are likely to contain all the material
described above, including stored electronic communications and information concerning
subscribers and their use of Facebook, such as account access information transaction
information and other account information

48. As detailed above, ALMADAOJI has used a messaging application to discuss
matters related to ISIS, potential prospective terrorist activity, and sent a video purporting to
pledge allegiance to the selfpproclaimed claimed leader of lSlS. Moreover, during
communications with Contact #2 on the messaging application ALMADAOJI discussed his
prior travel to Jordan and Egypt_ ALMADAOJI discussed his interaction with an Egyptian
associate in relation to that travel, and characterized his travel as a failed attempt to reach
“Wilayat Sinai.” ALMADAO.]I told Contact #2 that his Egyptian associate used Facebook.
Accordingly, based on the foregoing information in this affidavit, l submit there is probable
cause to believe that violations of 18 U.S.C. § 2339B have been committed by ALMADAOJI,
and that evidence, fruits and instrumentalities of these violations are present within the
information associated with the SUBJECT ACCOUNT.

ELECTRONIC COM`MUNICATIONS PRIVACY ACT

49. l anticipate executing the requested warrant for the listed account under the
Electronic Communications Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and
27'()3(0)(1)(A), by using the warrants to require Facebook to disclose to the government copies of
the records and other information (including the contents of communications) particularly

described in Section l of Attachment B. Upon receipt of the information described in Section l

25

CaSe: 3218-mj-00669-|\/|.]N DOC #Z 1 Filed: 10/03/18 Page: 27 Of 36 PAGE|D #Z 27

of Attachment B, government-authorized persons will review that information to locate the items
described in Section ll of Attaclunent B.
CONCLUSION

50. Based on my training and experience, and the facts as set forth in this affidavit, l
submit that there is probable cause to believe that violations of 18 U.S.C. § 233913 (providing
and attempting to provide material support and resources to a foreign terrorist organization) have
been committed by ALMADAOJI, and that there is probable cause to believe that, present
Within the information associated with the SUBJECT ACCOUNT, as described more particularly
in Attachment A, is evidence, fruits and instrumentalities of these violations as described more
particularly in Attachment B.

51. l, therefore, respectfully request that the attached warrant be issued authorizing
the search and seizure of the items listed in Attachrnent B.

52. Because the warrant for the account described in Attachment A will be served on
Facebook, lnc., who will then compile the requested records at times convenient to that entity,

reasonable cause exists to permit the execution of the requested warrant at any time in the day or

Special Agent PWGragan
F ederal Bureau estigation
:':1:,/\;\\

_ , \
SUBSCRIBED and SWORN be\hsrre‘me this 3rd day of October 2018.
_l :\

non MIC'HAE__LJ N’EWMAl>l .
curran srArEs MAGls'ariiE moon

night,

  

 

26

Ca 2 ' - '- '
Se 3.18 mj OOGGQ-|\/|.]N DOC #Z l Fl|ed: 10/03/18 Page: 28 Of 36 PAGE|D #' 28

ATTACHMENT A

This warrant applies to information associated with the Facebook user lD

100025030299143 (SUBJECT ACCOUNT) that is stored at premises owned, maintained,

controlled, or operated by Facebook Inc., a company headquartered in l\/lenlo Parl<, California.

Case: 3:1 - `- - `
8 mi 00669 I\/|.JN Doc #: 1 Fi|eo|: 10/03/18 Page: 29 of 36 PAGE|D #' 29

ATTACHMENT B
Particular Things to be Seized

I. lnformation to be disclosed by Facebook

To the extent that the information described in Attachment A is within the possession,
custody, or control of Facebook lnc. (“Facebool<”), regardless of whether such information is
located within or outside of the United States, including any messages, records, files, logs, or
information that have been deleted but are still available to Facebook, or have been preserved
pursuant to a request made under 18 U.S.C. § 2703(t), Facebook is required to disclose the
following information to the government for the SUBJECT ACCOUNT, listed in Attachment A'.

a. All contact and personal identifying information, including full name, user
identification number, birth date, gender, contact e-mail addresses, physical
address (including city, state, and zip code), telephone numbers, screen names,
websites, and other personal identifiers',

b. All activity logs for the account and all other documents showing the user’s posts
and other Facebook activities from August l, 201 T to present',

c. All photos and videos uploaded by that user lD and all photos and videos
uploaded by any user that have that user tagged in them from August l , 2017 to
present, including Exchangeable lmage File (“EXIF”) data and any other
metadata associated with those photos and videos',

d. All profile information; News Feed information; status updates; videos,
photographs, articles, and other items', Notes; Wall postings; friend lists, including
the friends’ Facebool< user identification numbers; groups and networks of which

the user is a member, including the groups’ Facebool< group identification

Case: 3: - `- `
18 mi 00669-I\/|.JN Doc #: 1 Fi|eo|: 10/03/18 Page: 30 of 36 PAGE|D #' 30

h.

lTl.

l"l.

numbers', future and past event postings_; rejected “Friend” requests; comments;
gifts; pokes', tags‘, and information about the user’s access and use of Facebool<
applications;

All records or other information regarding the devices and internet browsers
associated With, or used in connection with7 that user lD, including the hardware
model, operating system version, unique device identifiers, mobile network
information, and user agent string;

All other records and contents of communications and messages made or received
by the user from August l, 20] '/` to present, including all Messenger activity,
private messages, chat history, video and voice calling history, and pending
“Friend” requests;

All “checl< ins” and other location information;

All lP logs, including all records of the lP addresses that logged into the account',
All records of the account’s usage of the “Lil<e” feature, including all Facebook
posts and all non-Facebool< webpages and content that the user has “liked”;

All information about the Facebool< pages that the account is or was a “fan” of;
All past and present lists of friends created by the account;

All records of Facebook searches performed by the account from August l, 20l 'i'
to present‘,

All information about the user’s access and use of Facebool< l\/larl<etplace',

The types of service utilized by the user;

Case: 3: - `- `
18 mi OO669-I\/|.JN Doc #: 1 Fi|eo|: 10/03/18 Page: 31 of 36 PAGE|D #' 31

o. The length of service (including start date) and the means and source of any
payments associated with the service (including any credit card or bank account
number);

p. All privacy settings and other account settings, including privacy settings for
individual Facebook posts and activities, and all records showing which Facebook
users have been blocked by the account;

q. All records pertaining to communications between Facebook and any person
regarding the user or the user’s Facebook account, including contacts with support
services and records of actions taken.

Facebook is hereby ordered to disclose the above information to the government within

14 days of service of this warrant
lI. lnformation to be seized by the government
l. All information described above in Section l that constitutes fruits, contraband,
evidence, and instrumentalities of offenses involving providing or attempting to provide material
support or resources to a foreign terrorist organization, in violation of lS U.S.C. § 2?)3931
occurring from August l, 2017, to the present, including, for each account or identifier listed on
Attachment A, information pertaining to the following:
a. Email, text and other messages, photos, videos, contacts and contact lists,
addresses and address books, voicemail messages, location data, calendar,
applications and application data, settings;

b. Records and information relating to lSlS, or other foreign terrorist organizations;

Case: 3: - `- `
18 mi OO669-I\/|.JN Doc #: 1 Fi|eo|: 10/03/18 Page: 32 of 36 PAGE|D #' 32

c. Records and information relating to the provision, or attempted provision, of
material support or resources to lSlS, or other foreign terrorist organizations;

d. Records and information relating to travel, including travel plans, itineraries,
reservations, bookings, tickets, and the means and sources of payment for travelJ

e. Records and information relating to plans to commit a terrorist attack, or to fight
with lSlS, or other foreign terrorist organizations, including, without limitation,
funding, materials needed, maps, disguises, aliases, weapons, or the other
materials that may assist with such an attack;

f. Records and information relating to communications with others relating to lSlS,
or other foreignpterrorist organizations or potential terrorist attacks on the United
States, or in other countries',

g. Records and information relating to the use of YouTube, Facebook, WhatsApp,
and other forms of social media, use of the internet, and communication methods,
including private messaging',

h. Records and information relating to videos or other content created, publicly
posted, or viewed on the internet relating to lSlS, or other foreign-terrorist
organizations;

i. lnformation relating to the communication between account users and other
individuals, including potential co-conspirators, accomplices, and associates,
relating to ISlS, or other foreign-terrorist organizations, or relating to providing,
or attempting to provide, material support or resources for such organizations;

j. lnformation relating to the identification and contact information of co-

conspirators and other individuals engaged or otherwise involved in providing, or

CaSe: 3218-mj-OO669-|\/|.]N DOC #Z l Filed: lO/O3/18 Page: 33 Of 36 PAGE|D #' 33

attempting to provide, material support or resources to lSlS, or other foreign-
terrorist organizations',

k. lnformation relating to the timing of communications among coconspirators and
other individuals engaged, or otherwise involved, in providing, or attempting to
provide, material support or resources to a foreign-terrorist organization',

l. information relating to the methods and techniques used in providing, or
attempting to provide, material support or resources to a foreign-terrorist
organization',

m. lnformation relating to the distribution of videos and photographs evidencing the
work, accomplishments, or propaganda of a foreign-terrorist organization',

n. information relating to the recruitment of additional fighters, supporters, and
financial support for a foreign-terrorist organization;

o. Evidence indicating how and when the Facebook account was accessed or used,
to determine the geographic and chronological context of account access, use, and
events relating to the crime under investigation and to the email account owner‘,

p. Records and information indicating the account user’s state of mind as it relates to
the provision, or attempted provision, of material support or resources to lSlS, or
other foreign terrorist organizations;

q. Records of lnternet Protocol addresses used;

r. The identity of the person(s) who created, used, or deleted the account, including

information that would help reveal the whereabouts of such person',

CaSe: 3218-mj-OO669-|\/|.]N DOC #Z l Filed: lO/O3/18 Page: 34 Of 36 PAGE|D #Z 34

s. The identity of any person(s} who communicated with the account about matters
relating to foreign-terrorist organizations, and any records related to the
Whereabouts of such persons;

t. Records indicating that data has been deleted by the account owner, potentially to
hide evidence of a crime; and

u. Account history (including Terms of Service and any complaints) and billing
records (including date, time, duration, and screen names used each time the
accounts were activated).

2. Evidence of user attribution showing who used, or owned, the account at the time
the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usernames and passwords, documents, and browsing history.

As used above, the terms “records” and “information” include all of the foregoing items of
evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic forni.

CaSe: 3218-mj-OO669-|\/|.]N DOC #Z l Filed: lO/O3/18 Page: 35 Of 36 PAGE|D #Z 35

CERTIFICATE ()F AUTHENTICITY OF DOMESTIC
RECORDS PURSUANT TO FEDERAL RULES OF
EVIDENCE 902(]1) AND 902(13)

l, , attest, under penalties of perjury by the laws

 

of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in
this certification is true and correct. l am employed by Facebook, and my title is

l ain qualified to authenticate the records attached hereto

 

because l am familiar with how the records were created, managed, stored, and retrieved l state

that the records attached hereto are true duplicates of the original records in the custody of

Facebook. The attached records consist of (pages/CDs/megabytes). l further
state that:
a. all records attached to this certificate were made at or near the time of the

occurrence of the matter set forth by, or from information transmitted by, a person with
knowledge of those matters, they were kept in the ordinary course of the regularly conducted
business activity of Facebook, and they were made by Facebook as a regular practice_; and

b. such records were generated by Facebook’s electronic process or system that
produces an accurate result, to wit:

l. the records were copied from electronic device(s), storage medium(s), or
file(s) in the custody of Facebook in a manner to ensure that they are true duplicates of the
original records; and

2. the process or system is regularly verified by Facebook, and at all times

pertinent to the records certified here the process and system functioned properly and normally.

CaSe: 3218-mj-OO669-|\/|.]N DOC #Z l Filed: lO/O3/18 Page: 36 Of 36 PAGE|D #Z 36

l further state that this certification is intended to satisfy Rules 902(1 l) and 902(13) of

the Federal Rules of Evidence.

 

 

Date Si gnature

